Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158150-1 & (63)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PROGRESS MICHIGAN,                                                                                   Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158150-1
                                                                    COA: 340921; 340956
                                                                    Court of Claims: 17-000093-MZ
  ATTORNEY GENERAL,
           Defendant-Appellee.

  _________________________________________/

          By order of September 25, 2019, the parties were directed to file supplemental
  briefs addressing their Joint Motion to Vacate the Court of Appeals Opinion and Remand
  to the Court of Claims for Entry of a Stipulated Order of Dismissal with Prejudice. On
  order of the Court, the briefs having been received, the joint motion is again considered,
  and it is DENIED. We direct the Clerk to schedule this case for oral argument. At oral
  argument, the parties shall address the issues set forth in this Court’s March 20, 2019
  order granting leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2019
         t1203
                                                                               Clerk